Exhibit 10.1

 

ADDENDUM TO OFFICE LEASE AGREEMENT

 

Between

 

PSN PARTNERS, L.P.

a New Jersey Limited Partnership

LANDLORD

 

And

 

OPHTHOTECH CORPORATION

TENANT

 

1.                                      This Addendum to Office Lease Agreement
(“Addendum”) is executed on the 9th day of May, 2016, and specifically and
expressly is incorporated into the Office Lease Agreement dated August 22, 2013
(the Office Lease Agreement and this Addendum are collectively referred to
hereafter as the “Lease”).     In the event of any inconsistency or discrepancy,
the terms, covenants, conditions and provisions of this Addendum shall supersede
and prevail over those set forth in the Office Lease Agreement.

 

2.                                      Landlord and Tenant agree that Tenant
has properly exercised the First Renewal Term.  The First Renewal Term shall be
for a period of three (3) years and shall commence September 1, 2016 (“First
Renewal Term Commencement Date”) and shall terminate August 31, 2019 (“First
Renewal Term Termination Date”).

 

3.                                      The Annual Fixed Rent during the First
Renewal Term shall be as follows:

 

Lease Year

 

Annual Rent

 

Monthly Rent

 

First

 

$

76,770.02

 

$

6,397.50

 

Second

 

$

79,073.12

 

$

6,589.43

 

Third

 

$

81,445.31

 

$

6,787.11

 

 

--------------------------------------------------------------------------------


 

4.                                      Section 27, Advance Rent and Security
Deposit: Landlord and Tenant hereby acknowledge and agree that Tenant previously
paid over to Landlord the sum of Eleven Thousand Three Hundred Seventy-Four and
66/100 ($11,374.66) Dollars constituting the requisite Security Deposit.  Said
Security Deposit shall continue to be held by Landlord as security for the
faithful performance by Tenant of all conditions to be performed by Tenant under
the Lease.  Tenant shall not be required to pay any additional Security
Deposit.  All remaining terms, covenants, conditions and provisions of
Section 27 shall remain in full force and effect.

 

5.                                      Tenant’s Right to Terminate:

 

Effective with the First Renewal Term Commencement Date (September 1, 2016) and
continuing throughout the First Renewal Term, Tenant may terminate the within
Lease Agreement by providing nine (9) months written notice to the Landlord
provided:

 

A.                                    Tenant is in actual occupancy of the
Leased Premises;

 

B.                                    Tenant is not in default of any monetary
or non-monetary term, covenant, condition and provision of the Lease both at the
time Tenant may exercise said right to terminate and on the termination date;

 

C.                                    Tenant shall vacate the Premises at the
expiration of said nine (9) month period (“Early Termination Date”) in
accordance with the terms and conditions of the Lease.

 

D.                                    Tenant’s failure to strictly adhere to all
of the foregoing preconditions, which Tenant acknowledges are material
considerations for Landlord granting said right to terminate, shall render said
right to terminate, at Landlord’s sole and absolute discretion, null and void
and of no force and effect.  In the event Tenant fully

 

2

--------------------------------------------------------------------------------


 

complies with all of the foregoing requirements, then, and in such case, there
shall be no termination fee or penalty imposed upon Tenant.

 

6.                                      Option to Renew:

 

Upon the expiration of the Term reserved herein, Tenant shall have the right to
renew the Lease for an additional term of three (3) years (referred to herein as
the “Second Renewal Term”).  Tenant’s right to renew the Lease for the period
referred to above shall be subject to:

 

A.                                    Tenant being in actual occupancy of the
Leased Premises; and

 

B.                                    The Lease then being in full force and
effect and Tenant not being in default hereunder both when such option to renew
may be exercised and at the commencement of such Second Renewal Term; and

 

C.                                    Tenant providing Landlord with prior
written notice of its exercise such option.  The requisite written notice to be
furnished by Tenant to Landlord shall be delivered to Landlord not later than
nine (9) months, but not sooner than twelve (12) months, prior to the expiration
of the Third Lease Year, time specifically and expressly hereby being made of
the essence for delivery of such notice.  Upon proper exercise by Tenant of its
right to the Second Renewal Term, the Term of the Lease shall be deemed extended
to include the said Second Renewal Term, subject to the terms and conditions of
the Lease, excepting (i) there shall be no further right to renew; (ii) there
shall be no Landlord’s Work; (iii) there shall be no Landlord’s Contribution;
(iv) there shall be no abatement of Rent; and (v) that during the Second Renewal
Term the Annual Fixed Rent shall be adjusted as set forth below; and

 

3

--------------------------------------------------------------------------------


 

D.                                    Tenant’s failure to comply with all of the
foregoing shall, at Landlord’s option, render said option to renew null and
void.

 

E.                                    The Annual Fixed Rent during the Second
Renewal Term shall be equal to and based upon the fair market rental value for
the Leased Premises as based upon space and facilities of similar or like
character then available or leased in Palmer Square, Princeton, New Jersey.  In
fixing said market value at the time of commencement of the Second Renewal Term,
no credit shall be allowed to Tenant for any amounts theretofore expended by
Tenant for leasehold improvements, alterations or changes in the Leased Premises
pursuant to the provisions of the Lease.  Following the election made by Tenant
to the Second Renewal Term, Landlord and Tenant shall endeavor to agree upon the
appropriate fair market rental value which shall constitute the Annual Fixed
Rent.  Failing such agreement on or before six (6) months prior to the
commencement of the Second Renewal Term, then the matter shall be submitted for
determination by arbitration in accordance with the Rules of the American
Arbitration Association.  In the event the Annual Fixed Rent payable during the
Second Renewal Term has not been determined prior to the date the Second Renewal
Term commences, then Tenant shall pay Annual Fixed Rent in effect for the Third
Lease Year of the First Renewal Term plus fifty (50%) percent.  Once the Annual
Fixed Rent has been determined, such Rent shall be payable as of the date such
Second Renewal Term commenced and any Rent payments theretofore made shall be
adjusted accordingly.  In no event shall the Rent for the Second Renewal Term be
less than that in effect at the expiration of the Third Lease Year of the First
Renewal Term. 

 

4

--------------------------------------------------------------------------------


 

Tenant shall continue to pay Additional Rent during such Second Renewal Term as
provided in the Lease.

 

7.                                      All remaining terms, covenants,
conditions and provisions of the Lease and Schedules, including, without
limitation, Section 9, Non-Liability of Landlord and Exculpation, shall remain
in full force and effect.

 

 

PSN PARTNERS, L.P.

 

A Limited Partnership, Landlord

 

By:

GA Properties, Inc., General Partner

 

 

 

 

 

 

 

By:

/s/ Peter N. Rudy

 

 

Peter N. Rudy, Vice President

 

 

 

 

 

 

 

OPHTHOTECH CORPORATION

 

Tenant

 

 

 

 

By:

/s/ Glenn Sblendorio

 

 

Name:

Glenn Sblendorio

 

 

Title:

Executive Vice President,

 

 

 

Chief Operating Officer and

 

 

 

Chief Financial Officer

 

5

--------------------------------------------------------------------------------